 1   Jeffrey T. Hammerschmidt, #131113
     HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, California 93721
 3   Tel: (559) 233-5333
     Fax: (559) 233-4333
 4
     Attorney for Defendant, Juan Gonzalez Mejia
 5
 6                               IN THE UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA

 8
                                                     )
     UNITED STATES OF AMERICA,                       )    Case No.: 1:18-CR-00073-LJO-SKO-2
 9
                                                     )
                    Plaintiff,                       )    STIPULATION AND ORDER TO
10
                                                     )    CONTINUE SENTENCING SET FOR
     vs.                                             )    DECEMBER 9, 2019
11
                                                     )
12                                                   )    Courtroom 3
                                                     )    Hon. Judge Lawrence J. O’Neill
     JUAN DANIEL GONZALEZ-MEJIA,                     )
13
                                                     )
                    Defendant.                       )
14
15
            IT IS HEREBY STIPULATED by and between Jeffrey T. Hammerschmidt, attorney for
16
     the above-named defendant Juan Daniel Gonzalez-Mejia, and Thomas Newman, Assistant
17
     United States Attorney, that the Sentencing set for December 9, 2019 at 8:30 a.m. be continued
18
     to February 18, 2020 (or another date in February that is preferable to the court).
19
            The stipulation is based on good cause, in that a legal issue has recently arisen that both
20
     parties require time to resolve.
21
22   Dated: December 5, 2019                                /s/ Jeffrey T. Hammerschmidt
                                                            JEFFREY T. HAMMERSCHMIDT
23                                                          Attorney for Juan Gonzalez Mejia
24
     SO STIPULATED
25
     Dated: December 5, 2019                                McGREGOR W. SCOTT
26                                                          United States Attorney
27                                                       By: /s/ Thomas M. Newman_________________
                                                             Thomas M. Newman
28                                                           Assistant United States Attorney
                                                      1
                                                 ORDER
 1
             The Court has reviewed and considered the stipulation of the parties to continue the
 2
 3   Sentencing set for December 9, 2019 at 8:30 a.m. Good cause appearing, it is hereby ordered

 4   that the Sentencing set for Monday, December 9, 2019 at 8:30 a.m. be continued to February 18,

 5   2020.

 6
 7
     IT IS SO ORDERED.
 8
 9      Dated:     December 5, 2019                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
